MUNGER, TOLLES & OLSON LLP 355 South Grand Ave. 35 th Floor Los Angeles, California 71 (213) 683-9100 September 30, 2014 Lyn Shenk Branch Chief Division of Corporate Finance U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Daily Journal Corporation Form 10-K for the Fiscal Year Ended September 30, 2013 Filed June 24, 2014 File No. 000-14665 Dear Mr. Shenk: Following up on our correspondence, Daily Journal Corporation hereby confirms that it will submit its response to the Staff’s September 25, 2014 comment letter by no later than October 31, 2013. If you have any questions, please contact me at (213) 683-9161. Sincerely, /s/ Brett J. Rodda Brett J. Rodda
